DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 17/079,265 filed on 10/23/2020 is presented for examination by the Examiner. Claims 1-16 are currently pending in the present application.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of Applicant's claim for priority based on a Provisional Application 62/930,400 filed on 11/4/2019.

Claim Objections
Claims 4, 5, 12 and 13 are objected to because of the following informalities:
	As per claims 4, 5, 12 and 13; the claims recite the phrase “a DDB” which should be spelled out.
	Appropriate correction is respectfully required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

	As per claim 1 which is system claim. However, it is noted that the use of the term “system” and “computer hardware” does not inherently mean that the claims are directed towards a machine or article of manufacture. Each component (i.e., computer hardware) or module of the claimed system can be interpreted as comprising entirely of software per se according to one of ordinary skill in the art. Therefore, the claimed languages fail to provide the necessary hardware (i.e., one or more processors) required for the claims to fall within the statutory category of a system.
	According to MPEP 2106, the claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. §101. As such, claims 2-8 are rejected as incorporating the deficiencies of claim 1 upon which they depend.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 1 and 9, the claims recite “obtain metrics data for a first deduplication database within the at least one or more deduplication databases”, which renders the claims indefinite. The claims provide no guidance as to how the “metrics data” is/are to be recognized and/or identified as such. There appear to be missing essential elements. Clarification is respectfully required
	
	As per claims 1 and 9, the claims recite “using the obtained metrics data, determine whether the first deduplication database satisfies any of a set of predetermined conditions”, which renders the claims indefinite. The claims provide no guidance as to how the “set of predetermined conditions” is to be recognized and/or identified as such. There appear to be missing essential elements. Clarification is respectfully required.
	
	As per claims 1 and 9, the claims recite “transmit to a storage manager identification of the new deduplication database and the data type associated with the new deduplication database”, however the “new deduplication database” renders the claims as indefinite. The claims provide no guidance as on what purpose the “new deduplication database” is recited in the claims and/or how the “new deduplication database” is being used/utilized for tangible result. There appear to be missing essential elements. Clarification is respectfully required.

	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.
Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the claims objection and the rejections as set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the limitations of (in combination withal other features in the claim):
“receive a request to evaluate performance of at least one or more deduplication databases;
obtain metrics data for a first deduplication database within the at least one or more deduplication databases;
using the obtained metrics data, determine whether the first deduplication database satisfies any of a set of predetermined conditions;
upon determination that the first deduplication database satisfies at least one condition of the set of predetermined conditions, create a new deduplication database to be associated with a data type that is of the data type of the first deduplication database; and
transmit to a storage manager identification of the new deduplication database and the data type associated with the new deduplication database”, as recited in the independent claims 1 and 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached form PTOL-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        3/4/2022